DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, on line 1 of the claim, “wherein before removing the protective layer of the non-light emitting area” lacks proper antecedent basis. Claim 2 recites, “removing the protective layer”. Removing the protective layer is not recited in claim 1 which claim 10 depends. For examination purposes, the claim is interpreted as being dependent on claim 2 for proper antecedent basis.
	Claims 11-13 are rejected under 35 U.S.C. 112(b) based on the dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US 6,020,944) in view of Kim et al. (US 2014/0146521 A1).
Regarding claim 1, Hoshi teaches a method for preparing a collimating backlight module, comprising: 
providing a light guide plate (21; see at least figure 3);
forming a protective layer (non-anisotropic member 23) on a light emitting side of the light guide plate (21), and
forming a light taking grating (grating 25) on the light emitting area (see figure 3 where light L1, L7 is emitting) of the light guide plate (21).
Hoshi does not explicitly teach wherein the protective layer simultaneously covers a light emitting area and a non-light emitting area of the light emitting side and a hollow area is formed on the protective layer, to expose the light emitting area of the light guide plate.
Kim et al. teach a display device comprising a protective member (100U) that includes an opening portion 100U-OP formed therethrough and configured to expose a 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the module of Hoshi to include a protective member as taught by Kim et al. as an alternative design choice.
Regarding claim 9, Hoshi modified by Kim et al. teach the method for preparing a collimating backlight of claim 1, and Hoshi further teach a protective layer (22) and discloses a thickness of 0.1-1mm of the layer (22) in column 7, lines 50-55 but is silent about wherein a thickness of the formed protective layer ranges from 10nm to 40nm.
It would have been an obvious matter of design choice to modify the protective layer of Hoshi to range in a thickness of 10nm to 40nm as an alternative design choice  since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 ((CPA 1955). 
Regarding claim 14, Hoshi modified by Kim et al. teaches the method for preparing a collimating backlight module of claim 1, and Hoshi further teaches wherein the light guide plate is made of glass (light guide 21 is made of substrate 22 and layer 23 and layer 23 is composed of flint glass; see column 8, lines 38-43; see at least figures 4and 7).
Regarding claim 17, Hoshi further teach a collimating backlight module (see at least figure 7 where backlight module is shown), wherein the collimating backlight module is prepared through the preparation method of claim 1. 
Regarding claim 18, Hoshi further teaches a display device (see column 6, lines 4-15 where LCD is disclosed), comprising the collimating backlight module of claim 17. 
Allowable Subject Matter
Claims 2-8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites, inter alia, wherein after the forming the light taking grating on the light emitting area of the light guide plate, the method further comprises:
removing the protective layer of the non-light emitting area of the light guide plate.
Claims 3-8, 15 and 16 are objected to base on dependence on an objected base claim.	
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 recites, inter alia, wherein before removing the protective layer of the non-light emitting area of the light guide plate, the forming the light taking grating on the light emitting area of the light guide plate comprises:
forming an insulating layer, which covers the light guide plate, on the light guide plate, wherein a refractive index of the insulating layer is greater than a refractive index of the light guide plate;

adopting a dry etching process to remove the grating structures in a corresponding non-light emitting area and reserve the protective layer of the non-light emitting area; and peeling off the photoresist layer, and forming the light taking grating which is only located in the light emitting area.
Claims 11-13 are objected to base on dependency on an objected to base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2011/0187964 A1) teaches a light crystal panel module, backlight module and LCD comprising a grating and protective layer. 
Kim et al. (US 10,585,231 B2) teaches a backlight unit comprising grating patterns on the light guide plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/Examiner, Art Unit 2875                                                                                                                                                                                                        

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875